Reversed and Remanded and Memorandum Opinion filed December 2, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00800-CR

                      THE STATE OF TEXAS, Appellant

                                        V.
                         JOSE LUIS DAVILA, Appellee

           On Appeal from the County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2240243

                         MEMORANDUM OPINION

      The State brings this appeal from the trial court’s November 17, 2020 order
quashing an information charging appellee Jose Luis Davila with the offense of
harassment in violation of Texas Penal Code § 42.07.           Appellee separately
contends this court lacks jurisdiction to decide this appeal. Concluding in light of
this court’s precedent that appellant’s jurisdictional challenge lacks merit, and
finding no basis for the information to be quashed, we reverse and remand.
                                   BACKGROUND

      On December 30, 2018, appellee was charged by information with the
offense of harassment. The information was supported by a complaint signed by
an affiant and an assistant district attorney, and which further identified an M.
Salinas, a peace officer employed with the Harris County Sheriff’s Office, as the
affiant. According to the complaint, Salinas spoke to the complainant (who was
identified by her first and last name in the complaint), and she stated that beginning
on November 17, 2018 and going through December 30, 2018, the complainant
received fourteen voicemails from the appellee in which he yelled at the
complainant, cursed at the complainant, demanded oral sex from the complainant,
and threatened to make her lose her job. The complainant also told Salinas she felt
embarrassed, harassed, frightened, and offended by the fourteen voicemails.
Salinas listened to the voicemails himself and found the voicemails harassing and
offensive and described them consistently with the complainant’s own description.
Salinas also noted that he showed the complainant a photograph of the appellee,
and the complainant positively identified the appellee as the same person whose
voice was on the fourteen voicemails.

      On August 6, 2020, the appellant filed a motion to quash and set aside his
information. Although the motion contended the information “does not meet the
basic essential requirements provided by Texas statute, the Texas Constitution, or
the U.S. Constitution,” it did not detail what defects the information ostensibly
had. The trial court held a hearing on the motion on September 23, 2020. That
hearing included testimony from Robin Richardson, an executive administrative
assistant in the Criminal Law Division for the Harris County District Attorney’s
Office, evincing that she typed the complaint using information and documents
provided by an assistant district attorney.     Brigida Pirra, an assistant district

                                          2
attorney with the Harris County District Attorney’s Office, also testified during the
hearing that she was the assistant district attorney who signed the complaint, and
although she could not identify the person who signed the complaint as the affiant,
that person would have to have been presented to her in order for her to sign the
complaint herself. Moreover, Pirra testified that whenever an affiant swears to a
complaint in front of her, they say words to the effect that they “swear that
everything in th[e] complaint is true and correct as . . . typed.” Appellee also
sought to obtain testimony from Miguel Salinas (who was implied to be the peace
officer who signed the complaint), but ultimately was not able to present testimony
from Miguel Salinas in association with failures to perfect service of a subpoena on
him. On November 17, 2020, the trial court issued a Court Directive Order
quashing the information against appellee, though the order did not detail the basis
of the trial court’s decision. This appeal followed.

                                      ANALYSIS

      Before turning to the merits of the appeal, this court must address a
jurisdictional challenge raised by the appellee. The notice of appeal was filed by
an assistant district attorney of the Harris County District Attorney’s Office.
Appellee contends that because, as the Harris County District Attorney is
ostensibly not statutorily authorized to represent the State in appeals from county
criminal courts at law, the notice of appeal does not constitute a notice of appeal
filed by the State, and thus fails to confer jurisdiction on this court to adjudicate the
State’s appeal here.

      This court has addressed this argument in State v. Yakushkin, 625 S.W.3d
552 (Tex. App.—Houston [14th Dist.] 2021, pet. ref’d). Evaluating the same
statutory and constitutional provisions as the appellee has advanced in his brief, we
concluded that the Harris County District Attorney could properly invoke appellate

                                           3
courts’ jurisdiction for appeals on the State’s behalf with a timely notice of appeal
from a county criminal court at law’s decision. Id. at 559. This panel is bound by
the Yakushkin decision, and we accordingly reject appellee’s argument for
essentially the same reasons elaborated on in Yakushkin. See id. at 556–59.

      Turning to the merits of the trial court’s decision on appellee’s motion to
quash the information, we review the trial court’s decision for abuse of discretion.
Thompson v. State, 44 S.W.3d 171, 174 (Tex. App.—Houston [14th Dist.] 2001,
no pet.). A trial court abuses its discretion when it acts without reference to
guiding rules and principles or when it acts arbitrarily or unreasonably. Id.

      As appellee’s briefing with this court and the trial court has never detailed
what ostensibly is deficient about either the information or the accompanying
complaint that would justify quashing the information, it is difficult to determine
what the district court perceived that sparked its order.       As near as can be
determined, based on the lines of questioning raised by appellee’s counsel during
the September 23, 2020 hearing, the core of appellee’s challenge is that there was
ostensibly something irregular about how the information and complaint were
drafted and signed. But although we must view the evidence from the hearing in
the light most favorable to the information’s quashing due to the lack of oral or
written fact findings by the trial court, see State v. Elias, 339 S.W.3d 667, 674
(Tex. Crim. App. 2011), we discern no support in the evidence for the trial court’s
ruling. The testimony elicited demonstrated that M. Salinas provided a written,
signed, and sworn statement (one transcribed by Richardson) to Assistant District
Attorney Pirra, and that statement was filed with the information. This procedure
complied with Texas Code of Criminal Procedure article 21.22, which requires an
information to be supported by “affidavit . . . made by some credible person
charging the defendant with an offense,” which “may be sworn to before the

                                          4
district . . . attorney who, for that purposes, shall have power to administer the
oath.” See also Tex. Code Crim. Proc. Ann. art. 2.06 (noting that for purposes of
making complaints to accompany informations, “district . . . attorneys are
authorized to administer oaths”). As the testimony at the September 23, 2020
hearing indicated that the information and complaint complied with Texas law, and
as there is nothing on the face of the information or the complaint that appears to
justify quashing the information, we conclude the trial court abused its discretion
by quashing a compliant information.

                                  CONCLUSION

      We reverse the trial court’s order quashing appellee Jose Luis Davila’s
information charging him with harassment, and we remand the case for further
proceedings consistent with this opinion.

                                  PER CURIAM


Panel consists of Justices Wise, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            5